Title: From Thomas Jefferson to William Armistead Burwell, 15 January 1806
From: Jefferson, Thomas
To: Burwell, William Armistead


                        
                            Dear Sir
                            
                            Washington Jan. 15. 1806.
                        
                        Your favor of Dec. 26. was duly recieved, as also the correspondence therein referred to. mr Coles delivered
                            me to-day your request of a copy of the Parl. Manual for yourself & another for the Speaker. I therefore send one to
                            each of you in separate packages by this post. you will have seen an account in all the papers, (with so many details, as
                            to make one forget for a moment that they never utter a truth) of our affairs being entirely made up with Spain. there is
                            not one word of truth in it, if we may judge from mr Pinckney’s silence in a letter dated the day before he left Madrid:
                            I may say further, it is impossible it should be true. Congress are not unanimous in the Spanish business. they act in it
                            however by a strong majority. when our affairs with England come on there will be much greater & more irreconcileable
                            differences of opinion. the classification of the militia has been reported against by a committee. but if any judgment
                            can be formed from individual conversations it will be established. if it is, we need never raise a regular in expectation
                            of war. a militia of young men will hold on until regulars can be raised, & will be the nursery which will furnish them.
                            I had rather have that classification established, than any number of regulars which could be voted at this time. we are
                            told you are to come to Congress. in the mean time your birth here stands in statu quo. I shall always be glad to hear
                            from you and to give you every assurance of my constant affection. accept with it that of my respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    